Citation Nr: 0031566	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958 and from January 1960 to February 1968.  He 
died in April 1973.  His death certificate indicated that his 
cause of death was due to intoxication.  At the time of his 
death, he was service connected for schizophrenic reaction, 
undifferentiated type, with a 70 percent evaluation, and 
defective hearing, with a 20 percent evaluation.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim of 
entitlement to service connection for cause of the veteran's 
death.

In February 2000, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge; a 
transcript of which has been associated with the claims file.

The Board notes that at the Board hearing, the appellant 
veteran's representative raised the issue of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  As this issue 
has not been developed for appellate review, the Board refers 
it to the RO for appropriate action.  See Suttmann v. Brown, 
5 Vet. App. 127, 132 (1993).

Additionally, the Board notes that in a May 1968 rating 
decision, the RO granted entitlement to service connection 
for schizophrenic reaction, undifferentiated type, and 
assigned a 100 percent evaluation from March 1, 1968.  
Subsequently, in a September 1968 rating decision, the RO 
reduced the veteran's disability evaluation from 100 percent 
to 70 percent, effective December 1, 1968, and granted 
entitlement to service connection for defective hearing, 
assigning a 20 percent evaluation, effective March 1, 1968.  
The veteran's combined disability evaluation was 80 percent 
as of December 1, 1968.

Accordingly, at the time the RO reduced the veteran's 
disability evaluation for schizophrenic reaction, 
undifferentiated type, from 100 percent to 70 percent, the 
veteran met the specific schedular standards, which would 
have allowed him consideration of a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  See 38 C.F.R. § 4.16(a) (2000).  
Under that regulation, it states the following:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided [t]hat, if there 
is only one such disability, this 
disability shall be ratable at 60 percent 
or more, and that, if there are two or 
more disabilities, there shall be at 
least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more. . 
. .

Id.  

In Norris v. West, 12 Vet. App. 413, 421 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that based upon case law and the provisions of 38 C.F.R. 
§§ 3.155(c) and 3.157(b) (2000) (addressing what constitutes 
an informal claim for benefits), that when the veteran's 
schedular evaluation meets the minimum criteria of 38 C.F.R. 
§ 4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, that pending before VA was a reasonably raised claim 
for a TDIU.  (Citations omitted.)

Therefore, the Board finds that the RO must determine if at 
the time of the September 1968 rating decision, wherein the 
RO reduced the veteran's disability evaluation for the 
service-connected schizophrenic reaction, undifferentiated 
type, from 100 percent to 70 percent and granted service 
connection for defective hearing, assigning it a 20 percent 
evaluation, which created a combined evaluation of 
80 percent, whether a claim for a TDIU was pending before the 
RO for the purposes of accrued benefits.  

Accordingly, the Board refers this claim to the RO for 
appropriate action for consideration of the holding in 
Norris, as it has not been developed for appellate review.  
See Suttmann, 5 Vet. App. at 132.


REMAND

Initially, the Board observes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing the facts pertinent his claim, and expanded the 
VA's duty to notify the claimant and her representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

At the February 2000 Board hearing, the appellant noted she 
had attempted to obtain VA treatment records related to 
treatment the veteran had received at VA facilities.  
Specifically, she stated she sought to obtain records at the 
VA Medical Center in Waco, Texas, and that she had been 
informed that the records were transferred to the VA Medical 
Center in La Jolla, California.  She stated she attempted to 
obtain records there, but had been unsuccessful.

VA is held to have constructive notice of documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development for this reason.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain any 
outstanding VA treatment records at the 
VA Medical Centers in Waco, Texas, and La 
Jolla, California, to include any 
outpatient treatment reports, from 1968 
to 1973 and associate them with the 
claims file.  If the RO cannot obtain any 
of the VA medical records, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  

2.  On remand, the RO should ensure 
adherence to the new statutory 
provisions, to include, but not limited 
to, informing the appellant of the lay or 
medical evidence needed to reopen her 
claim for entitlement to service 
connection for cause of the veteran's 
death.

3.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Following the above development, and 
any other development that the RO deems 
necessary, the RO should readjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for cause of the veteran's 
death.

If the benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

